Citation Nr: 0027581	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-23 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a psychiatric disorder 
other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from February 1975 to January 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the case to the RO in August 
1997.  



In his May 1996 Substantive Appeal, the veteran appears to 
have raised claims of entitlement to service connection for 
skeletal and brain disorders.  The Board referred these 
matters to the RO for further action in the August 1997 
remand decision.  No action has been taken.  These matters 
are again referred to the RO for further action as 
appropriate.  


FINDINGS OF FACT

1.  All available evidence necessary to render an equitable 
decision in this case has been requested or obtained.  

2.  The veteran did not engage in combat with the enemy.  

3.  Personality disorders and alcohol/drug abuse are not 
disabilities for compensation purposes.  

4.  A chronic acquired psychiatric disorder was not shown 
during active service or until more than one year after 
service, and the credible, competent and probative evidence 
does not link any such disorder, if now present, to the 
veteran's service.  

3.  Any diagnoses of PTSD related to service are based on 
claimed incidents, many of which involve acts of violence by 
the veteran against others, that are not corroborated by any 
independent evidence.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder (other than PTSD) was not incurred 
in or aggravated by the veteran's military service and any 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 11131, 1137, 
5107 (West 1991); 38 C.F.R. § 3.301, 3.303, 3.306, 3.307, 
3.309 (1999).  

2.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Forms 214 and service personnel records 
indicate a military occupational specialty of radio operator.  
His service personnel records show that he served in Korea 
from June 1976 to December 1977 and from about early May 1979 
until his discharge from service.  His service records show 
no combat citations.  

Extensive service medical records are in the claims file and 
reflect that the veteran was seen on numerous occasions for 
physical conditions, with no indication of any psychiatric or 
behavioral problems until he underwent psychiatric 
hospitalization from September 12, 1979 to September 18, 
1979.  He was detoxified and afforded psychiatric 
observation.  The diagnosis was habitual excessive drinking.  
He was given Antabuse at discharge, with follow-up at 
"Stanley House" recommended.  A clinical record cover sheet 
pertaining to the hospitalization notes that the diagnosis 
was observation for mental disorder, not found.  The veteran 
was returned to duty on September 24, 1979.  He was given a 
physical profile based on 1) episodic use of alcohol and 
drugs and 2) passive aggressive personality disorder.  
Administrative separation was recommended

A service medical record apparently written on December 11, 
1979, notes that the veteran had first been seen at Stanley 
House on September 19, 1979, with no mention of a drug or 
alcohol problem at that time.  It was also noted that on 
December 11 the veteran had had a meeting with the DIVARTY 
and complained that he had received no help from anyone.  He 
was then interviewed and revealed that he had a big drug 
problem that included 30 or more Ativan daily, often with 
alcohol.  He also stated that he smoked marijuana daily.  It 
was noted that the veteran's service medical records 
reflected that he was in detox from September 12 to September 
19 and that he had been busted from E-5 to E-1 for various 
Article 15s.  It was further noted that he was currently 
pending a court martial for assault.  Detoxification was 
recommended.  On December 14, 1979, the veteran presented 
claiming he had taken numerous pills while drinking wine.  
His pupils were dilated, his speech was slurred, and he did 
not respond to questions.  Epicac was administered and he 
commenced vomiting, but no pills were evident in his vomitus.  
He was released after his condition stabilized.  

A mental status evaluation was completed December 20, 1979.  
The veteran's behavior was noted to be normal, he was fully 
alert and oriented, his mood was level, his thinking was 
clear, his thought content was normal, and his memory was 
good.  The impression was that he had no significant mental 
illness, that he could distinguish between wrong and right 
and adhere to the right, and that he was mentally 
responsible.  The veteran was processed for discharge from 
service based on unsuitability.  His December 1979 discharge 
examination revealed that his psychiatric status was normal; 
in an accompanying report of medical history, he reported 
that he had or had had depression and/or excessive worry and 
that he had been hospitalized from September 12 to 16, 
September 21 to 24, October 7-8 and December 13-15, 1979.  He 
denied a history of frequent trouble sleeping and nervous 
trouble of any sort.  

The veteran's service personnel records are in the file and 
include several enlisted evaluation reports.  For the most 
part he was rated as being superior to most or as ranking 
with the very best (scores of 4 and 5, respectively).  He 
also was given a few ratings as exceeding requirements 
(scores of 3).  He was never assigned a score of less than 3.  
In an enlisted evaluation report for the period of November 
1977 to October 1978 it was noted that he ranked with the 
very best in scope of knowledge of his duties, dependability 
in performing without supervision, attitude toward duties, 
demonstrating leadership qualities, seeking out opportunities 
for self improvement, aggressively pursuing methods to 
improve duty performance, success in working with others, 
being neat and miliary in his bearing, and being physically 
fit.  He was rated as superior to most in his standards of 
personal conduct.  He received the highest possible rating 
for demonstrated overall performance of assigned duties and 
for advancement potential.  Comments included that he 
demonstrated the qualities of leadership and that his 
performance during the rating period had been outstanding.  
It was concluded that he was now ready to accept the duties 
and responsibilities of Ratt. Team Chief.  In an evaluation 
report for the period of November 1978 to March 1979 raters 
commented that the veteran's performance as an RTT operator 
was considered exceptional but his performance as an RTT Team 
Chief "was not."  It was reported that he had exhibited a 
lack of leadership as a team chief and had not accepted the 
responsibility of the position; however, he was noted to have 
"unlimited potential," including the potential to be an 
outstanding team chief.  His numerical scores ranged from 
"3" (exceeds duty requirements) to "5" (ranks with the 
very best), with the former predominating.  

Additional service personnel records indicate that beginning 
in mid-1979 the veteran was charged on multiple occasions 
with violations of the Uniform Code of MilitaryJustice 
(UCMJ), including for failing to go to his appointed place of 
duty, failing to return an official form, making false 
official statements with intent to deceive, wrongfully having 
in his possession an unauthorized pass, and failing to go to 
his appointed place of duty at the prescribed time.  In 
September 1979 it was recommended that he be barred from 
reenlistment due to his recent disciplinary problems.  At 
that time he was noted to have pending an Article 15 for 
failure to repair and possession of a false and unauthorized 
pass, and it was also noted that he had frequently attempted 
to break restriction.  In December 1979 he was advised in 
writing that he was going to be recommended for elimination 
from the service for frequent punishment under Article 15 and 
his inability to cope with military life.  He was noted to 
have an apathetic attitude toward his duties and a negative 
attitude toward rehabilitative attempts.  He was also advised 
of his rights.  In a January 1980 letter recommending 
elimination it was noted that separation was being 
contemplated because of the veteran's undisciplined behavior 
and failure to comply with orders and regulations.  It was 
also noted that he had not been court-martialed.  The service 
personnel records show that the veteran had some post-active 
duty affiliation with the Army National Guard, having 
enlisted in April 1985.   

The post-service medical evidence does not show a psychiatric 
disorder during the initial post-service year.  

In an undated VA outpatient record, apparently written in 
about 1982, the veteran reported that over the past two 
months he had had "flashbacks" of marital and work 
problems.  He gave a history of a problem in 1979 when he had 
feeling that everyone was out to get him and at which time he 
was "using a lot of drugs."  The diagnosis was amphetamine 
abuse.  

The post-service medical evidence includes an October 1986 
"Initial Medical-Legal Report" from B.C., M.D., a board-
certified psychiatrist, who stated that the veteran was seen 
for a comprehensive psychiatric consultation.  The report is 
addressed to a private attorney and is in regard to an 
employment related "continuous injury."  The report 
reflects that the veteran had served in the Army and had had 
several jobs since then, including his most recent one with a 
gas company, having worked there for almost four years.  He 
stated that during his employment with the gas company he was 
subjected to onerous working conditions, harassment, 
intimidation, discrimination, cumulative stress and strain, 
verbal abuse and false accusations, and related various 
incidents at work.  The veteran admitted that he drank 
alcoholic beverages daily but denied having ever been a heavy 
drinker/alcoholic, having ever abused non-alcoholic drugs, 
and having ever been admitted to a medical facility for any 
detoxification program.  He also denied having undergone 
previous psychiatric treatment or counseling of any kind.  
Mental status examination revealed that the veteran's mood 
was depressed, angry, anxious and sad.  He denied delusions, 
hallucinations and suicidal and homicidal ideations.  The 
examiner noted that the veteran had suffered considerable 
stress while working at the gas company and that he had a 
temporary partial psychiatric disability.  The diagnoses were 
(1) mixed emotional features manifested by headaches, vision 
changes, sweaty palms, dry mouth, chest pains, heart 
flutters, stomachaches and indigestion, light-headedness, 
dizziness, excessive sweating, back pain, difficulties with 
concentration and memory, nervousness, sense of detachment, 
nightmares, interrupted sleep, loss of energy, weight gain, 
anxiety, worry, rumination, anticipation of misfortune, 
disrupted family life, and watery eyes; and (2) psychological 
features affecting musculoskeletal symptoms.  No personality 
disorders were identified.  Dr. B.C. noted that the veteran 
appeared to have an unremarkable past medical history, no 
previous treatment for mental or emotional problems, and an 
adequate work history.  Dr. B.C. discussed the impact of work 
stress on psychological functioning and, in particular, 
discussed the veteran's poor interpersonal relationships at 
work.  The prognosis was noted to be guarded.  

The claims file contains ongoing notes related to treatment 
for paranoia at the San Bernardino County Mental Health 
Clinic, beginning in January 1987.  Treatment notes indicate 
that the veteran demonstrated paranoid ideations, feelings of 
grandiosity, resentment, impulses for revenge, and a tendency 
toward violent outbursts.  A February 1987 outpatient intake 
summary reflects his history of (post-service) employment 
related problems and his feeling that he had done much more 
work than any other employee and had been unfairly singled 
out for harassment.  He expressed his belief that other 
employees were jealous of him and that his employer and the 
union had teamed up against him.  The veteran reported having 
served in the Army, with a specialty of radio Teletype 
operator.  He admitted to a history of drug and alcohol use 
and reported an arrest in 1984 for public intoxication, 
denying any history of violent behavior in the past.  Mental 
status examination revealed that he was tense and anxious.  
He stated that he experienced occasional auditory 
hallucinations and had troublesome dreams.  He admitted to 
feeling depressed, but denied suicidal ideation.  The 
diagnosis was paranoia.  At the time of discharge in April 
1987 the diagnosis remained paranoia. 

Also of record is an October 1987 report of psychiatric re-
evaluation prepared for an attorney and signed by S.K., 
Ph.D., and S.D., M.D., a board-certified psychiatrist.  The 
veteran was unemployed at the time of the evaluation and was 
continuing to receive State disability benefits.  He was 
seeing both a psychiatrist and a therapist, and taking 
Mellaril on a daily basis.  The psychiatric report references 
the veteran's ongoing litigation as causing excessive anger, 
and the veteran reported that after being denied benefits he 
grabbed a Social Security employee by the wrist when she 
spoke to him "in a critical manner."   He also reported 
that his spouse's father had recently died of cancer and that 
his spouse had returned to Korea to be with her family.  He 
related that because of his anger and threatening attitude, 
his doctor was required to notify his former employer, the 
gas company, of the possibility of violence, that the gas 
company had asked for a restraining order against the 
veteran, and that he had had a recent physical altercation 
with a friend who owed him money.  He also reported symptoms 
that included difficulty sleeping, nightmares about 
individuals at the gas company, an increased appetite, 
diminished sex drive, and feelings of depression.  Mental 
status examination revealed a restricted affect, referenced 
as less hostile but more depressed than at the time of 
initial evaluation in May 1987.  His concentration was 
impaired but he was alert and oriented in all spheres.  The 
examiners stated that throughout the interview the veteran 
evidenced signs of persecutory delusional thinking related to 
a conspiracy involving individuals at the gas company.  He 
showed no signs of perceptual abnormalities such as illusions 
or hallucinations.  The diagnoses were paranoia and mixed 
substance abuse, in remission; and no personality disorder.  
Psychosocial stressors were stated to be moderate to severe 
and it was noted that industrial stressors included chronic 
occupational stress while employed at the gas company.  In a 
summary portion of the re-evaluation report, the examiners 
noted the veteran's reports of having had difficulties in his 
former employment, including that he was persecuted by 
discontinuance of overtime, having been accused of poor work 
performance and having been charged with embezzlement.  The 
veteran was noted as having unshakable persecutory ideation 
and delusional and paranoid ideation.  The evaluation report 
also notes that because of the veteran's history of drug and 
alcohol problems that resulted in repeated episodes of 
fighting in the military and a prior history of truancy and 
fighting in high school, one-fourth of the veteran's 
psychiatric disability was apportioned to non-industrial 
sources.  

A report from D.F., M.D., dated in November 1987 and 
addressed to an insurance carrier, states that the veteran 
had been afforded a psychiatric evaluation in March 1987 and 
that available medical records had been reviewed.   Dr. D.F. 
noted that the veteran was a very difficult historian and was 
reluctant to discuss many portions of his history, although 
that was the reason for the evaluation.  The veteran 
indicated that he had been injured and should be compensated, 
although money was not the issue.  It was noted that he had 
served in the Army where he had worked as a radio Teletype 
operator and supervisor, as a clerk typist, and as a 
personnel clerk.  He complained of poor sleep, nightmares of 
shooting and hurting people, feeling depressed and tense and 
being easily upset.  He reported having violent outbursts in 
which he would scream at himself, poor concentration, hearing 
voices calling his name, concentration problems and feelings 
of social withdrawal.  It was noted that through the course 
of his employment with the gas company he had felt he was 
subjected to unfair treatment, harassment and discrimination; 
that he had poor relationships with supervisors and 
coworkers; and that he had been the subject of various 
accusations and unfair treatment.  His past history of 
psychiatric treatment was noted, beginning with that from Dr. 
B.C., which led to his being placed on disability status.  He 
reported a history of violent or near-violent episodes, to 
include having been involved in a fight (in Korea) with two 
other men against 12 Koreans, having thrown a fire bomb at a 
family by whom he had been falsely accused, having threatened 
someone in 1982 who liked a woman he was seeing, and having 
thrown a Molotov cocktail that landed in front of a store, 
while in Korea.  The veteran indicated that he had 
established a reputation during his youth and teenage years 
so that "people would not trouble with him."  It was noted 
that the veteran reported having been arrested in 1984 for 
public intoxication for which he was briefly jailed before 
the charges were dropped; he denied other arrests.  

In his report Dr. D.F. summarized previous psychiatric 
evaluations of the veteran by other clinicians, noting the 
veteran's complaints regarding numerous incidents at the gas 
company.  Additionally it was noted that the veteran had 
served in the Army from 1975 to 1980, that his job duties 
were radio teletype operator, and that he was not involved in 
military action.  It was further noted that he had been 
stationed in Korea for two tours, and that he had been 
"busted" once when he had "used his own judgment" in some 
type of situation.  Also noted was the veteran's history of 
drug and alcohol use, and that he had been hospitalized for 
two weeks in 1979, while in service, for drug problems and 
apparently had had counseling in service for drug problems.  
Current mental status evaluation revealed that he was 
agitated with what appeared to be delusions of persecution 
and ideas of reference.  The veteran was extremely evasive 
and suspicious.  Diagnoses were probable schizophrenia, 
paranoid type; paranoia; and consider a paranoid personality 
disorder.  Psychosocial stressors were identified as chronic 
long-term difficulties.  Dr. D.F. commented that the series 
of medical records reviewed revealed a somewhat different 
history from that provided by the veteran and that the 
veteran was a near impossible historian.  It was also noted 
that the veteran felt it was improper to discuss certain 
matters that he believed would be addressed in court.  Dr. 
D.F. indicated that, unless there was bona fide evidence to 
suggest that the veteran was the subject of a conspiracy by 
others in the work setting, he would have to suggest that 
they were dealing with a projective mechanism characteristic 
of a paranoid personality, paranoia, or a schizophrenic 
process, and that such would be a non-industrial disorder and 
secondary to the veteran's "intrinsic psychiatric 
problems."  A Mississippi Multiphasic Personality Inventory 
was accomplished in March 1987, a report of which is of 
record.  The report does not contain a diagnostic impression.

The claims file contains a "Permanent and Stationary 
Medical-Legal Report" prepared by C.C., Ph.D., in February 
1994 and addressed to an attorney.  Introductory data notes 
that the "date of injury" was described as "Cumulative 
trauma from June 1993 to September 29, 1993" when the 
veteran last worked, and that he was currently on medical 
leave from his employment with a mortgage company.  It was 
noted that psychological tests had been performed in November 
1993 and indicated, in part, that the veteran was suspicious 
and distrustful, that he perceived the intentions of others 
as suspect, and that he was highly involved in a fantasy 
world.  Dr. C.C. referred to his initial evaluation report of 
November 1993 for historical information and opined that the 
veteran's symptoms had declined since that time.  It was 
reported that the veteran's symptoms included occasional 
shaky feelings, headaches, restlessness, tiredness, feeling 
smothered, a racing heart, cold, wet hands, dry mouth, and a 
lump in his throat.  Dr. C.C stated that the veteran 
continued to be symptomatic and that his symptoms were 
"work-related."  It was Dr. C.C's impression that the 
veteran had multiple symptoms indicative of anxiety and 
emotional stress, not overstated, and consistent with 
reported work stressors. On mental status examination, the 
veteran's thought content was job stressors and feeling 
persecuted.   Dr. C.C. noted prior diagnoses of delusional 
(paranoid) disorder, persecutory type, and paranoid 
personality disorder, and concurred in a continuing diagnosis 
of paranoid personality disorder.  

Dr. C.C. further stated that at final evaluation the veteran 
did not meet the criteria of delusional (paranoid) disorder, 
persecutory type, thus that disorder was ruled out; rather, 
the final diagnosis was major depression, single episode, 
moderate, and paranoid personality disorder.  In a summary, 
Dr. C.C. stated that, as he had previously detailed, the 
veteran had suffered from supervisory harassment, racism, 
favoritism, overwork and poor training at his workplace (the 
mortgage company) and that consequently he developed a number 
of symptoms, leaving him unable to function at work as well 
as previously.  Dr. C.C. also noted that due to work 
experiences the veteran continued to suffer from a depressed 
mood, anxiety, anger, poor concentration and somatic 
complaints.  Dr. C.C. indicated that the overall findings and 
the preponderance of the evidence indicated that the 
veteran's psychiatric disability was the consequence of 
events that happened in the workplace, but that there were 
non-industrial causes for his disability such as his paranoid 
personality, alcohol history, arrest record and history of 
emotional problems, indicating that it was "medically 
probable" that the veteran's psychiatric disability was 
influenced by events other than those at work.  The advisory 
apportionment of factors not attributable to the job was 
deemed "very slight."

The veteran also received VA outpatient treatment from 
approximately March 1994 to April 1995; treatment reports are 
associated with the claims file and summarized in pertinent 
part herein.  In April 1994 the veteran complained that his 
life was out of control, and he was hospitalized.  After a 
few days he left against medical advice.  The final diagnoses 
were alcohol and cocaine dependence, and organic mood 
disorder (D/O), depressed type.  VA outpatient treatment 
records reflect that on several occasions in April 1994 there 
were impression of alcohol and cocaine dependence and 
antisocial traits.  In September 1994, when the veteran 
sought treatment for alcohol dependence and chest pain, the 
diagnostic impressions were alcohol/cocaine dependence and 
abuse, and rule out mood disorder secondary to substance 
abuse.  Other September 1994 records include diagnoses of 
alcohol and cocaine dependence/abuse, rule out depressed mood 
secondary to such abuse, and rule out antisocial traits.  The 
veteran expressed suicidal thoughts and became belligerent 
when told that his depressed mood was most likely due to 
heavy drug and alcohol use.  He was hospitalized for several 
days in September and October 1994, with a history of 
substance dependence since age 15.  He was detoxified.  The 
diagnoses were cocaine and alcohol dependence and antisocial 
personality traits.    The veteran continued to seek 
treatment for depression in October and November 1994.  
October records show diagnoses of polysubstance abuse and 
antisocial personality disorder.  They also show that he was 
hospitalized in October 1994, with a long history of 
substance abuse with social and legal problems.  The veteran 
expressed pain/anger regarding the loss of his job and 
thoughts of harming his former supervisor.  He displayed 
violent threats and verbal abuse.  The final diagnoses were 
cocaine, alcohol, amphetamine and marijuana dependence, as 
well as substance abuse mood disorder.  

Records dated in October and November 1994 reflect diagnoses 
of polysubstance/cocaine abuse/dependence, antisocial 
personality, and rule out organic mood disorder.  November 
1994 records indicate that stressors included unemployment, 
poverty and poor social support.  In a November 1994 entry it 
was noted that the veteran stated he could mediate cocaine 
sales and keep a commission to support his habit.  Other VA 
outpatient records dated in late 1994 reflect diagnoses of 
polysubstance abuse, antisocial personality disorder, history 
of cocaine dependence, polysubstance dependence, and rule out 
organic mood disorder.   The claims file indicates that the 
veteran presented at the San Bernardino County Mental Health 
facility in November 1994 in crisis with suicidal thoughts.  

VA medical records show that when the veteran was seen in 
January 1995 he was having increasing financial and family 
problems, as well as continued polysubstance abuse problems.  
Mental status examination revealed a depressed mood, angry 
affect, and vague homicidal ideation.  Diagnoses were cocaine 
and alcohol dependence, and antisocial personality traits.  
Later that month the diagnosis was substance dependence.  On 
January 27, 1995 there was an impression of substance abuse, 
early full remission.  A record notes that on January 31, 
1995, the veteran was interviewed and accepted into a PTSD 
group, that he attended the group twice, and that on February 
21, 1995, he was irregularly discharged.  An alcohol 
counselor signed these notations.  

The veteran was hospitalized at a VA facility from June to 
July 1995 for problems with drug and alcohol dependence.  His 
history indicated transfer from a drug rehabilitation program 
due to racial issues.  The hospitalization report notes that 
the veteran had been jailed in the military for attempts to 
injure his superiors, and that he had a history of cannabis 
use since age 14 and had begun drinking at age 12.  
Reportedly, he had been drinking five times a week from 1984 
to 1992 and then "started drinking beer even at work."  The 
veteran's attempts at suicide and his litigation against a 
former employer based on stress and discrimination were 
noted.  Also, his military service was noted, along with the 
fact that he had been stationed in Korea.  During mental 
status examination he reported that he sometimes experienced 
auditory hallucinations and that his current symptoms 
included flashbacks, nightmares, and awaking in a cold sweat.  
He reported that when having a flashback he could get violent 
and had poor impulse control, and stated that he was abusing 
drugs as self-medication.  He completed the inpatient program 
successfully, and the discharge diagnoses were cocaine, 
alcohol and cannabis dependence; PTSD; and dependent 
personality traits.  Axis IV stressors were noted to be 
paranoia secondary to cocaine, and reactivity secondary to 
PTSD.   

The veteran resided at a VA domiciliary from July to November 
1995.  He reported a history of drug and alcohol use dating 
back to adolescence, with repeated attempts at treatment.  At 
the time of admission, he was unemployed and homeless.  It 
was noted that in January 1995 he was diagnosed as having 
PTSD.  He reported that he had been stationed in Georgia and 
Korea and that during service he had had a violent 
confrontation with his superiors and suffered racial 
discrimination.  He also reported having been in a mental 
hospital in service.  The veteran admitted being a violent 
person and related having periodic flashbacks and nightmares.  
He stated that he was easily enraged and had poor impulse 
control and that he had had episodes of severe depression 
with five attempted suicides.  During his stay in the 
domiciliary, testing was negative for drugs and alcohol.  The 
summary indicates that the veteran was followed by mental 
health for his PTSD and paranoia, and that he underwent 
extensive psychotherapy for control of violence and impulses 
and for understanding of his paranoid traits.  The final 
diagnoses were 1) cocaine, alcohol, marijuana and codeine 
dependence; 2) noncombat PTSD; and 3) paranoid psychosis.  

The RO later obtained the treatment records for both periods.  
In a June 1995 record it was noted that the veteran was being 
referred to a PTSD residential program and that he had a 
history of suicidal and homicidal thoughts that related back 
to "Vietnam experiences."  The provisional diagnosis was 
cocaine and alcohol, rule out PTSD.  In a June 1995 
consultation report for the PRRP program, the veteran was 
noted to have reported exposure to racism and violence while 
serving in Korea and to appear to have been affected by those 
events.  The author of the report could not find clear PTSD 
and thought that the veteran had more of an adjustment 
disorder complicated by substance abuse and violence.  The 
veteran was considered not to be appropriate for the PRRP at 
that time.  Records show that the veteran was instead 
admitted to the domiciliary in July 1995 with a diagnosis of 
cocaine and alcohol abuse and rule out PTSD.  Following an 
evaluation later in July 1995, the impressions were cocaine, 
alcohol, marijuana and codeine dependence and possible non-
combat PTSD versus adjustment disorder.  The report again 
reflects the veteran's report of having had a violent 
confrontation with his superiors and to have suffered racial 
discrimination during service.  In August 1995, it was noted 
that the veteran was still psychotic on low dose Mellaril.  
In September 1995 the veteran reported having nightmares 
related to past military service when he was treated unfairly 
by his supervisor; the assessments were psychosis and PTSD.  
In October 1995 a psychologist noted that the veteran finally 
understood he had a long-range diagnosis of paranoid 
schizophrenia and substance abuse and that the veteran had 
PTSD "issues."  Another October 1995 record reflects that 
the veteran felt bitter because documentation had not 
reflected issues of PTSD.  

In a September 1995 statement the veteran listed his military 
duty assignments and reported that during his first 
enlistment, while stationed in Korea, he had been repeatedly 
passed over for promotion to SP/4 because of his race and 
that at the time they were having very serious racial 
problems due to things that happened in Vietnam, where large 
platoons of mostly black soldiers were sent to their deaths 
before white ones.  The veteran further reported that between 
February 1979 and January 1980 he had been wrongfully 
prosecuted by his superiors and was hunted like a convict; 
that he was listed on the court martial "broad (sic)" even 
though there were no related charges pending; that American 
and Korean agents dogged him all over Korea trying to get 
trumped up evidence against him; and that while he was 
hospitalized a first sergeant went to his house and tried to 
scare his wife in order to obtain evidence against the 
veteran.  The veteran also reported that after he was 
hospitalized in service he wanted to kill his company 
commander but was apprehended by the military police and 
taken to the infirmary where his stomach was pumped.  After 
that he reportedly was hospitalized for three more weeks.  
The veteran also related that he had tried to kill his 
company commander by hitting him on the head with a piece of 
wood but that he was only able to put him in the hospital for 
two weeks and that he had had numerous fights with other 
noncommissioned officers and military police who were against 
him or part of the establishment against him.  He also 
alleged that the first sergeant had told him that he was 
going to send him to Leavenworth and that it got so bad that 
he started having nightmares about Leavenworth prison and 
still had them.  The veteran also reported that for seven 
months during service he had not been able to see his wife 
and child because he was a high security risk and that he 
constantly had to maneuver a hot air strip with armed guards 
and climb over a barbed wire fence because his family needed 
money for necessities.  He also related that because of his 
problems in the military he turned to alcohol and drugs and 
that he should have been given a medical discharge.  

The evidence includes private medical records dated from 
April 1997 through January 1998.  In June 1997 the veteran 
was seen for complaints of increased stress and increasing 
alcohol use.  The assessment was endogenous depression with 
increased stress and alcoholism.  In November 1997, the 
veteran complained that he was suicidal and depressed due to 
problems with his family.  He was admitted to the hospital at 
that time with an admission diagnosis of cocaine and alcohol-
induced depression.  His psychosocial stressors were listed 
as a back injury and chronic drug abuse.  He was admitted to 
the psychiatric unit for detoxification.  Later that month he 
was admitted to the Alcohol and Drug Treatment Center because 
of his long history of crack/cocaine use.  He had initially 
been admitted to the psychiatric unit because of suicidal 
ideation.  He began treatment for cocaine withdrawal.  The 
assessment was cocaine dependency.  Axis IV stressors were 
family problems.  He was discharged several days later 
against staff advice because he was not cooperating.  The 
veteran was again admitted to the hospital psychiatric unit 
in January 1998 because of suicidal ideation.  He reported 
taking an overdose that day in order to kill himself because 
of a relationship that had ended three months earlier and 
because of a note he had received from his mother.  The 
assessment was cocaine dependency with severe depression and 
he was admitted for alcohol and cocaine detoxification.  

The VA medical records show hospitalization and treatment on 
numerous occasions through 1999.  The veteran was seen in 
November 1997 stating that he began using crack cocaine again 
and wanted help.  He reported having previously received 
inpatient drug abuse treatment in 1995.  He declined a 
residential treatment program and the assessment was cocaine 
dependence.  

The veteran was seen at a VA facility in March 1998 reporting 
that he had a history of PTSD and a problem with rage.  He 
indicated that he was thinking of hurting other people and 
that he self-medicated with crack cocaine to keep calm and 
not lose control.  It was noted that he claimed to have PTSD 
from his "regular Army service."  The impressions were 
antisocial and cocaine addiction.  He was admitted on the 
same day.  The hospital records note that he reported being 
in litigation with a correctional facility for wrongful 
termination of employment, that he had used crack cocaine on 
a daily basis since October 1997, and that he stated he would 
kill someone if not admitted.  According to the hospital 
summary the veteran's first psychiatric admission had been in 
1979, in Korea, for alcohol and drug use, with multiple 
subsequent hospitalizations.  It was also noted that the 
primary diagnoses had been alcohol and drug dependence and 
"'non-combative PTSD.'"  The veteran indicated that he had 
shot someone when he was 16, had struck someone else with a 
brick and had tried to kill his company commander when he was 
"in the Marines." The hospital treatment records reflect 
that the veteran stated he had a dual diagnosis and that PTSD 
was listed in his VA paperwork.  He was treated for cocaine 
dependence, anxiety, and homicidal ideation.  The discharge 
diagnoses were: Cocaine dependence; history of polysubstance 
abuse; history of alcohol dependence; has carried the 
diagnosis of PTSD in the past.  Axis II was antisocial 
traits.  Axis IV stressors were drug addiction, unemployment 
and perceived prejudice.  He was discharged in early April 
1998.  

About two weeks later the veteran was admitted for crack 
cocaine dependence and reported that he started using crack 
two days after the prior hospitalization.  He again stated 
that he would kill someone if not admitted.  It was noted 
that he was living on unemployment of $255 a week, which he 
used mainly on drugs.  He was treated for cocaine dependence 
and was discharged to a detoxification program.  The 
discharge diagnoses were crack cocaine dependence, history of 
polysubstance abuse; and "carries" a diagnosis of PTSD, 
nonservice-connected.  The Axis II diagnosis was antisocial 
traits.  Axis IV stressors were chronic addiction, poor 
social support and financial trouble.  

The veteran was for about five days in June 1998, presenting 
with a chief complaint of homicidal ideation and cocaine 
abuse, noted to be almost identical to his previous 
admission.  It was noted that his first hospital admission 
had been in September 1979 in Korea secondary to alcohol and 
drug abuse and that he had never been to jail although he had 
a history of shooting someone when he was 16.  It was also 
noted that he had been in the Marines and that during one 
tour he had tried to kill his company commander.  The four-
page hospital summary does not note PTSD.  The veteran's 
request for a VA residential treatment program was denied 
because of his prior history at VA facilities and because his 
post-discharge success rate was marginal.  He believed that 
the decision not to place him in an inpatient rehabilitation 
program was racially motivated.  The discharge diagnoses were 
crack dependence and a history of antisocial traits.  

The veteran was admitted to a VA facility in August 1998 for 
crack cocaine use.  It was noted that he presented much like 
the prior admissions.  He stated that he now used "speed 
balls" which included everything he could obtain, including 
crack, crank, Valium, Dimetapp and Tylenol Number 3.  The 
discharge diagnoses were polysubstance abuse and dependence 
and antisocial personality traits.  It appears that he was 
discharged to a drug treatment facility.  

In October 1998 the veteran was hospitalized by the VA for 
depression and an increase in psychotic symptoms, stating 
that he was using his prescribed medications to enhance his 
crack cocaine experience.  He stated that he was using crack 
cocaine daily, and crank, marijuana and alcohol.  It was 
noted that he had been hospitalized in 1979 in Korea for 
alcohol and drug abuse, and that most recently he had been 
hospitalized in September 1998 for cocaine dependence and 
antisocial traits.  He indicated that his primary diagnoses 
had been alcohol and drug dependence and PTSD.  The veteran 
reported having shot someone when he was 16, having hit a man 
in the face with a brick and having attempted to kill his 
company commander while in Korea.  He wanted to be 
hospitalized because he needed to detox from his cocaine use.  
When informed that he would be discharged and placed in a 
shelter he became irate.  The next day he stated that he was 
not suicidal and a physician told him he would be discharged 
because there was no reason to continue hospitalization.  The 
veteran stated that he was not ready to go because he was 
still detoxing.  When informed by his patient representative 
that cocaine detox was not necessarily a need for 
hospitalization, the veteran then stated that he might be 
suicidal.  The physician informed him that he had already 
twice stated his mood was fine and he was not suicidal, that 
his complaints were manipulative, and that he would be 
discharged.  He was escorted off the ward by VA police and 
referred to a men's shelter.  The discharge diagnoses were 
substance dependence and antisocial personality traits.  A VA 
medical records summary indicates that the veteran was 
released on the day he was admitted, and that the diagnoses 
were cocaine dependence, history of polysubstance abuse, 
recurrent major depression, carries a diagnosis of PTSD 
(nonservice) and antisocial personality traits.  

The veteran was admitted to a VA facility in December 1998 
for depression and suicidal ideation.  He stated that he had 
made several suicide attempts by using prescribed and over-
the-counter medications with alcohol.  He also stated that he 
was using crack only once or twice weekly in order to self-
medicate his depression symptoms.  He stated that he had been 
trained to kill with his hands and had recently grabbed 
someone around the neck because he thought he was lazy.  He 
complained of decreased energy and concentration, increased 
appetite, crying spells and sleep decreased to seven hours a 
night.  His past psychiatric history was noted as crack 
cocaine abuse and antisocial personality disorder.  It was 
noted that in the past he had shot and stabbed people and 
"reportedly had tried to kill" his company commander in 
Korea.  He endorsed having several personalities and was 
slightly paranoid.  He was treated for depression and after 
several days his suicidal ideation decreased and his mood 
improved.  The discharge diagnoses were depression, history 
of crack cocaine abuse, and history of antisocial personality 
disorder.  Axis IV stressors were no close family, anger 
issues and social isolation at Christmas.  

VA outpatient treatment records show the veteran was seen in 
May 1999 for sleep and appetite problems.  He related a 
twenty-year history of depression, PTSD and anxiety and 
stated that he had been in and out of psychiatric hospitals 
for those disorders without receiving proper treatment or 
care.  Following examination, the diagnoses were depression, 
not otherwise specified; history of PTSD; and history of 
anxiety.  The veteran sought treatment in July 1999 for 
cocaine addiction and requested a referral to the mental 
health clinic.  On examination several days later he reported 
a history of severe psychotic symptoms dating back twenty 
years to his military service and that he used drugs to self-
medicate.  He also reported psychiatric hospitalizations 
dating back to his military service, with use of cocaine to 
"self medicate."  The veteran felt he was being 
discriminated against, asking why he had to pay for a hotel 
room when other veterans could go to the hospital.  He 
reported a history of violence especially when feeling that 
he was being discriminated against and reported having 
assaulted his commanding officer prior to separation from 
service.  The assessments were psychotic disorder not 
otherwise specified, dual diagnoses including schizophrenia 
spectrum disorder, bipolar affective disorder or other mood 
disorder, schizoaffective disorder, drug induced psychosis, 
and active polysubstance dependence.  The report reflects 
that the veteran had significant paranoid ideation regarding 
a perception of discrimination.  

A few days later the veteran was referred for enrollment in 
the Dual Diagnosis Program because of chronic drug and 
alcohol abuse and chronic psychosis.  At that time he 
reported that his psychiatric symptoms started in 1979 while 
in service, indicating that he had felt under a lot of stress 
and that his commanding officer (CO) had threatened to put 
him in Leavenworth.  The veteran also reported that he had 
attempted to kill the CO by hitting him with a 2 by 4 but 
that he was never accused of the crime.  He veteran further 
reported that he had had nightmares, heard voices, abused 
drugs from Korean pharmacies, was subsequently reprimanded, 
and resigned.  He also related that his first hospitalization 
had been in 1979, prompted by paranoia, suicidality and 
alcohol and drug use.  He reported that he had been employed 
as recently as 1998 as a police officer, and prior to that as 
a corrections officer and by the INS.  On mental status 
examination it was noted that it was unclear as to whether 
the veteran's description of past employment was delusional.  
Based on current evaluation and examination, the diagnoses 
were substance-induced psychosis versus psychotic disorder 
not otherwise specified, cocaine dependence and dependent 
personality traits.  Later that month the veteran underwent 
screening for the drug dependence treatment program.  The 
diagnoses were psychotic disorder not otherwise specified, 
rule out substance induced psychotic disorder, rule out 
paranoid schizophrenia, cocaine dependence and history of 
alcohol dependence.  The plan was that the veteran would 
begin the program immediately.  He was also referred for VA 
domiciliary screening.  

When the veteran was seen a few days later, on July 27, 1999, 
he reported having first experienced psychological problems 
in service, at which time he thought he was being wrongly 
accused of hitting someone, his report of whom being unclear.  
He denied having had paranoid ideation before 1979 or before 
his significant drug and alcohol use and he was noted to make 
no connection between his history of substance abuse and his 
psychotic symptoms.  He reported several job situations that 
became stressful because of discrimination and led to 
feelings of paranoia, which in turn made him act out 
aggressively and turn to drugs.  Following a mental status 
examination the diagnoses were psychotic disorder, rule out 
substance induced psychotic disorder, rule out paranoid 
schizophrenia; cocaine dependence; and history of alcohol 
dependence.  On the following day, in a brief note, it was 
reported that he had a history consistent with schizophrenia 
since 1979.  

VA medical records reflect that apparently in early August 
1999 he was admitted to a VA domiciliary and a dual diagnosis 
program, with diagnoses of psychosis and polysubstance abuse.  
A record entry made by a vocational rehabilitation specialist 
notes that the veteran's diagnoses also included PTSD.  A few 
days later it was noted that the veteran stated his psychosis 
had begun in service while he was being harassed by a 
superior officer and that his substance abuse was the result 
of dealing with the psychosis.  Later that month it was noted 
that his immediate concerns centered around his desire to 
obtain disability income for non-service connected PTSD and 
that he hoped information in his chart would strengthen his 
application for funds.  On mental status examination it was 
noted that his thoughts were preoccupied with concerns of 
obtaining disability income and the obstacles he felt lay in 
his way and that his concerns about mistreatment by others on 
the job, in the military, and in hospitals appeared to be 
delusional.  

The VA records also reflect that in mid-August 1999 the 
veteran reported that he had a problem with violence, stating 
that he had burned down a Korean family's house and had 
assaulted his company commander by hitting him on the head 
with a piece of wood.  The veteran reported that he became 
"rageful" when he experienced racial discrimination in the 
service and when another man was "hitting on" (making 
passess at) his wife.  On the latter occasion he reportedly 
beat the man severely and would have killed him had it not 
been for the intervention of others.  The veteran described 
his rage as paranoia and monstrous, indicating that he used 
cocaine and alcohol so that he would become too tired to 
engage in violence.  He also indicated that he felt he had 
schizophrenia.  The assessment was rule out substance induced 
psychotic disorder, rule out intermittent explosive disorder, 
cocaine and alcohol dependence, rule out personality 
disorder, and rule out paranoid schizophrenia.  On the same 
day it was noted that the veteran's history of violence 
appeared related to his psychosis, and that he veteran 
complained of having had nightmares and PTSD symptoms while 
he was in Korea.  On August 19, 1999 it was noted that the 
veteran was seen for follow-up of a psychotic disorder, that 
paranoia seemed to be his major symptom, and that the 
paranoia spilled over into violent behavior at times "by 
history."  Early September 1999 records note that the 
veteran attended group meetings where he was given the 
opportunity to discuss PTSD issues along with other pressing 
issues (not further identified).  

The evidence includes a September 1999 letter from VA social 
worker who stated that he had been the veteran's social 
worker for almost two months and that the veteran had 
diagnoses of paranoid schizophrenia, non-combat PTSD and 
polysubstance abuse.  He noted that the veteran was attending 
the Dual Diagnoses and PTSD treatment programs, which 
addressed his psychiatric and substance abuse issues.  

The RO attempted to verify the veteran's claimed stressors 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  In July 1999, the USASCRUR responded 
that a joint search with the U.S. Army Criminal Investigation 
Command (CID) failed to substantiate the veteran's claim that 
he attempted to kill his company commander. 

In November 1999 the veteran submitted information regarding 
events in service that he felt were the cause of PTSD.  Those 
events were that while stationed at Fort Gordon he bashed the 
face of a soldier through a wire mesh glass door, causing 
severe facial lacerations, after they exchanged racial slurs; 
that he had been a member of a high ranking black unity group 
while stationed in Korea during which time there was racial 
tension and he was informed that a white enlisted man had 
been beaten to death by a group of black soldiers; that he 
attempted to kill a Korean family in June 1976 by setting 
their house on fire; that he attempted to kill an enlisted 
man in his unit in November 1976 by punching and choking the 
man after he made a pass at the veteran's wife; that he 
attacked a soldier in the NCO club in October 1977 after 
racial slurs were exchanged, resulting in facial injuries to 
the other man and a broken leg to a military policeman who 
arrived to break up the fight; that he observed a dead 
enlisted man whose throat had been cut from ear to ear, lying 
over a pinball machine; that in July 1977, after a tree 
cutting incident in which a captain and two enlisted men were 
killed, he refused to ship out because the company refused to 
issue live ammunition due to racial tension in the unit; that 
in June 1979 he attacked a cab driver after he tried to cheat 
the veteran and a friend out of cab fare, hitting him on the 
head with a Coke bottle and causing a head injury that 
required 80 stitches, after which the veteran was taken to 
jail where he was beaten by police and sustained broken ribs 
and facial lacerations; that in July 1979 he attacked the 
"CQ," beating the back of his head into a wall and knocking 
out two of the military police who came to restrain him; and 
that his first sergeant repeatedly told him that he would be 
sent to Leavenworth prison and that anyone who caught the 
veteran off post without a pass would be awarded a three day 
pass, with the veteran knocking out three individuals who 
tried to collect the award.  The veteran also reported that 
he had been forced to navigate a hot airstrip with armed 
patrols and to climb over a barbed wire fence to check on the 
welfare of his family while he was being illegally detained 
on post and that one night he walked up behind his commanded 
and hit him on the head with a 2 by 4, resulting in the 
commander being hospitalized for two weeks.    

II.  Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski,  Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (1999).  
Disability proximately caused by the drinking of a beverage 
to enjoy its intoxicating effects will be considered the 
result of willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(1999).  Similarly, the progressive and frequent use of drugs 
to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A psychosis may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent or more within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied, sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway  at 65 (citing Savage at  495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  


III.  Analysis  

Psychiatric Disorder other than PTSD

The Board will initially address the matter of whether the 
veteran has submitted a well-grounded claim.  Section 5107 of 
Title 38, United States Code unequivocally places an initial 
burden upon the veteran to produce evidence that his claim is 
well grounded; that is, that his claim is plausible.  Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  Inasmuch as the veteran has had 
numerous post-service diagnoses of psychiatric disorders, 
including psychoses, and in a July 1999 medical record it was 
noted that he had a history consistent with schizophrenia 
since 1979, his claim for service connection for a 
psychiatric disorder other than PTSD is found to be well 
grounded.  The evidentiary record is extensive and the duty 
to assist the veteran in developing his claim has been 
satisfied.  

The service medical records show no relevant entries until 
September 1979 when the veteran underwent psychiatric 
hospitalization, during which he was detoxified and observed 
for psychiatric problems.  The hospital record reflects that 
the diagnosis was habitual excessive drinking, with only 
Antabuse given at discharge.  No mental disorder was found at 
that time.  Subsequent service medical records note that the 
veteran had substance abuse problems, including the daily 
ingestion of numerous pills, often with alcohol, and smoking 
marijuana, and a physical profile form notes conditions of 
episodic use of alcohol and drugs and a passive aggressive 
personality disorder.  Nothing in these records indicates 
that the veteran had an acquired psychiatric disorder, such 
as a neurosis or psychosis, or that he was "paranoid."   

Although the veteran was treated in December 1979 after 
reportedly taking multiple pills while drinking wine, there 
is no indication in the medical records that such was a 
suicide attempt and the treating clinician did not diagnose a 
psychiatric disorder.  The December 1979 discharge 
examination report shows that the veteran's psychiatric 
status was normal, despite his report of having or having had 
derepression or excessive worry, and the report of a special 
mental status evaluation completed on December 20, 1979 shows 
the veteran's behavior was normal, he was fully alert and 
oriented, his mood was level and thinking clear, and his 
thought content and memory were normal.  The impression at 
that time was no significant mental illness.  Although the 
veteran argued in a November 1999 statement that he in fact 
was hospitalized on four occasions while stationed in Korea, 
each for a period of 8 to 18 days, this is unsupported by any 
objective evidence and, in fact, when he was examined for 
separation from service he indicated that he had been 
hospitalized from September 12 to 16, September 21 to 24, 
October 7-8 and December 13-15, 1979.  However, his service 
medical records so not confirm hospitalization for those 
periods but, in any event and importantly, he was found to be 
psychiatrically normal in all respects subsequent to the 
claimed hospitalizations.  While the evidence shows that the 
veteran's military performance and conduct deteriorated 
during the latter months of service, there is nothing in the 
service medical or personnel records to indicate that such 
was related to an acquired psychiatric disorder.  
Additionally, neither the service medical records nor the 
service personnel records reflect any evidence of that the 
veteran had feelings of persecution, of injustice, of 
mistreatment by the military or the like.  

Although the service medical records and the post-service 
medical evidence include diagnoses of a personality disorder, 
personality disorders are not disabilities within the meaning 
of applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  The Court has held that personality 
disorders are developmental in nature, and, therefore, not 
entitled to service connection.  The Court also has held that 
the regulatory authority provides that personality disorders 
will not be considered as disabilities under terms of the 
schedule.  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The post-service medical evidence does not show a diagnosis 
of a psychosis during the initial post-service year.  
Although in about 1982 the veteran gave a history of having 
felt in 1979 that everyone was out to get him, he admittedly 
had been using a lot of drugs at the time, and the 1982 
medical record only notes a diagnosis of amphetamine abuse.  
In fact the initial post-service medical evidence of 
psychiatric problems is reflected in the October 1986 private 
medical report, at which time there was a diagnosis of mixed 
emotional features manifested by physical symptoms.  Dr. 
B.C., the psychiatrist who wrote that report, attributed the 
veteran's psychiatric problems to an "injury" related to 
post-service employment with a gas company.  At that time the 
veteran denied delusions and hallucinations and there is 
nothing in the report to suggest that the veteran had had 
psychotic/paranoid symptoms during active service or within a 
year thereafter.  The initial medical diagnosis of paranoia 
was in early 1987, when the veteran also reported occasional 
auditory hallucinations and troublesome dreams.  According to 
a psychiatric evaluation report of October 1987 the veteran 
had been encountering problems with delusional thinking 
regarding the gas company and was diagnosed with paranoia and 
mixed substance abuse in remission.  The only reference to 
the veteran's military service was in regard to alcohol and 
drug problems that purportedly had resulted in repeated 
episodes of fighting in the military, although such episodes 
are not corroborated by the service records.  

In the November 1987 report by Dr. D.F. to an insurance 
carrier, the veteran was noted to be a very poor historian 
and to have delusions and ideas of reference, with diagnoses 
of probable schizophrenia, paranoid type, and paranoia, which 
the doctor believed accounted for the veteran's persecutory 
beliefs absent bona fide evidence of workplace mistreatment.  
Dr. D.F. was of the opinion that the veteran's 
schizophrenic/paranoid disorder was non-industrial in nature 
and attributed it to the veteran's "intrinsic psychiatric 
problems," clearly not relating it to his military service 
either in terms of onset or causation.  Thereafter, Dr. C.C. 
reported in 1994 that the veteran's psychiatric problems were 
related to post-gas company employment with a mortgage 
company, about which the veteran had expressed work-related 
complaints similar to those expressed about the gas company.  
While Dr. C.C. also noted that the veteran's psychiatric 
disability was influenced by events outside the workplace, he 
in no way linked the disability to military service.  

The remaining post-service medical records show numerous 
additional psychiatric diagnoses, including a personality 
disorder, substance abuse/dependence, paranoid psychosis, 
violence and rage disorder, paranoid schizophrenia, 
endogenous depression, recurrent major depression, psychotic 
disorder not otherwise specified, dual diagnoses including 
schizophrenia spectrum disorder, bipolar affective disorder 
or other mood disorder, adjustment disorder, and 
schizoaffective disorder.  The veteran eventually began to 
report that during service he engaged in multiple episodes of 
violent behavior, was the victim of unfair treatment and 
discrimination, and was paranoid.  To the extent that medical 
records merely reflect the history given by the veteran, they 
do not constitute competent medical evidence that a current 
psychiatric disorder is of service onset.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The question of whether any of acquired psychiatric disorders 
diagnosed after service are related to active service is 
medical in nature and requires competent medical evidence.  
The only evidence, other than the veteran's own statements, 
that relates any of these post-service diagnoses to active 
service consists of one notation in a July 1999 VA medical 
record noting that the veteran had a history consistent with 
schizophrenia since 1979.  While this notation is arguably 
sufficient to well ground the claim, it does not afford a 
basis to grant service connection for schizophrenia.  The 
medical records created in conjunction with the veteran's 
various claims against post-service employers do not provide 
any corroboration that he had schizophrenia since 1979 either 
by way of history or medical opinion.  At most, those records 
refer to in-service substance abuse with resultant fighting.  
It must also be noted that the reports of multiple 
hospitalizations over the past few years do not even reflect 
a diagnosis of schizophrenia (or paranoia/paranoid disorder).  
However, even assuming that the veteran actually now has such 
a condition, the vast preponderance of the medical evidence 
supports the conclusion that it did not have its onset during 
service and was not compensably manifested until more than a 
year after service.  

Considerable competent and probative (medical) evidence links 
any psychosis the veteran may have to substance abuse.  In 
that regard, the record reflects repeated diagnoses of 
chronic drug and alcohol dependence, along with secondary 
psychiatric conditions.  For example, September 1994 VA 
records include the opinion that the veteran's depressed mood 
was most likely due to heavy drug and alcohol use and October 
1994 VA records show admission for multiple substance 
dependence, as well as substance abuse mood disorder.  
Additionally, an admission diagnosis in November 1997 was 
cocaine and alcohol-induced depression.  (The evidence also 
indicates that the veteran began using drugs and alcohol 
prior to service.)  In any event, it should be noted that, 
for claims filed after October 31, 1990, applicable law and 
regulations provide that no compensation shall be paid for 
disability resulting from willful misconduct, including the 
abuse of alcohol and drugs.  Thus, the veteran's alcohol and 
drug dependence and any disability secondary to drug and 
alcohol use are not ratable disabilities for VA compensation 
purposes and can not provide a basis for an award of 
disability compensation.  See 38 C.F.R. § 3.301; VAOPGCPREC 
11-96 (November 1996); VAOPGCPREC 2-97 (Jan. 16, 1997); 
VAOPGCPREC 2-98 (Feb 10, 1998).  

Although the veteran has related his current psychiatric 
problems to service, his statements can not constitute 
competent medical evidence, as he is not a mental health 
professional.  Grottveit, 5 Vet. App. at 93 (Court held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu, 2 Vet. 
App. at 494 (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The various accounts of in-
service onset of psychiatric symptoms and acts of violence 
can not be accepted as accurate portrayals of what happened 
in service since they are unsupported by credible evidence.  
Thus, any medical conclusion that the veteran has had a 
psychosis since service is based on an inaccurate factual 
history, and as such has little if any probative value.   See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, the Board finds that a preponderance of the 
credible, competent and probative evidence (1) first shows a 
chronic acquired psychiatric disorder (for which service 
connection could potentially be granted) more than one year 
after service and (2) relates such to post-service employment 
or other factors unrelated to service.  For these reasons, 
the Board finds that the claim for service connection for a 
psychiatric disorder other than PTSD must be denied.  See 
38 U.S.C.A. § 5107(b).  

PTSD

In regard to service connection for PTSD, the threshold 
question again is whether the veteran has submitted a well-
grounded claim.  Section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the veteran to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  The threshold for establishing a well-grounded claim 
is extremely low and in determining well groundedness the 
credibility of evidence must generally be presumed.  In light 
of those facts, the Board finds that there is sufficient 
competent evidence of PTSD, with a link to service, for the 
claim to be well grounded.  

It should be noted initially that the veteran never served in 
the Republic of Vietnam so any references to PTSD based on 
Vietnam experiences/service are inherently incredible and do 
not provide a nexus between the veteran's military service 
and any PTSD.  Additionally, the Court has held that the mere 
transcription of statements of medical history from a 
claimant by a medical provider can not turn those statements 
into medical findings.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

The veteran's service records reflect that he had two tours 
of duty in Korea, the second of which began in about May 
1979.  While he claims to have been the subject of in-service 
discrimination and other mistreatment, he has provided no 
evidence to corroborate that contention and he did not voice 
that allegation until long after service and after he had 
made similar complaints about post-service employers.  His 
claim of having not been promoted to E-4 on time due to 
discrimination is not supported by any independent evidence.  
His enlisted evaluation reports indicate that he was well 
regarded and given high ratings until he began committing a 
series of offenses apparently in association with substance 
abuse.  In that regard, the military records show that soon 
after commencing his second tour in Korea, he began 
presenting disciplinary problems for which he was given non-
judicial punishment on several occasions.  However, there is 
nothing in his 201 file or the additional service records 
obtained pursuant to the Board's remand to indicate that the 
offenses involved the multiple violent acts that he has 
reported as "stressors."  Although there is one reference 
in a December 1979 service medical record to an assault for 
which he purportedly was awaiting a court martial, a January 
1980 recommendation for his separation from service 
specifically states that he had not had any courts martial 
and his personnel records contain no charge sheets or other 
documentation that he had been charged by the military with 
assault.  Nor is there evidence that he had been jailed or 
charged by civilian authorities for any offenses.  

One of the stressors noted in multiple medical records is the 
veteran's alleged assault of his commander with a 2x4, which 
purportedly necessitated hospitalization of the officer but 
did not result in any charges against the veteran.  The 
assault could not be corroborated by USACRUR and it is 
inconceivable that an offense of such gravity could not be 
documented.  Thus, the Board finds such not to be credible.  
Additionally, that and most of the other incidents described 
by the veteran in his stressor statements involved the 
commission or attempted commission of serious acts of 
violence, including against military police.  It simply is 
not plausible that the veteran's service records would 
document the relatively minor infractions, for which he was 
punished, but be entirely silent for such acts as severely 
beating various individuals including military police.  
Moreover, the veteran claimed that he sustained lacerations 
and broken ribs in one incident, but his service medical 
records are devoid of any mention of such injuries.  There 
simply is no corroboration of the various incidents reported 
in the veteran's description of stressors and he has not 
identified other involved individuals by name or given 
specific dates of claimed events, thereby precluding further 
meaningful attempts at corroboration.  Based on the above 
discussion, the Board concludes that the veteran's 
allegations of "stressors" is not credible even if they 
would meet the stressor criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, either 3rd or 4th 
editions.  

The medical evidence in this case first reflects post-service 
psychiatric problems in the mid-1980s, several years after 
service, in conjunction with claimed work-related 
difficulties.  At that time the veteran had had problems with 
his employer, a gas company, and believed he had been treated 
unfairly and discriminated against.  There have been 
diagnoses of PTSD beginning in 1995, along with various other 
diagnoses including drug and alcohol dependence.  The initial 
mention of PTSD in the medical records was in early 1995, 
when it was noted that the veteran was accepted into a PTSD 
group at that time.  However, that record entry does not 
constitute a "diagnosis" of PTSD, link any PTSD to service, 
or provide insight into the basis for any diagnosis of PTSD.  

When the veteran was hospitalized by VA from June to July 
1995 for drug and alcohol dependence, the diagnoses included 
PTSD.  However, the hospital report, while noting that his 
symptoms included flashbacks and nightmares, does not state 
the content of the nightmares or flashbacks and does not link 
the symptoms or the diagnosis to service.  The only reference 
in the report to incidents of service was that the veteran 
had been jailed in the military for attempts to injure his 
superiors, something not corroborated by his service records.  
Also mentioned was the veteran's litigation against a former 
civilian employer based on "stress" and discrimination.  In 
treatment records for that period of hospitalization, there 
is reference to the veteran's "Vietnam experiences," but he 
did not serve in Vietnam.  In another record which noted the 
veteran's claim of exposure to racism and violence in Korea, 
the clinician authoring the record believed that the veteran 
had more of an adjustment disorder (than PTSD) complicated by 
his substance abuse and violence.  

Thus, although PTSD was among the diagnoses at the time of 
the June to July 1995 hospitalization, the hospital report 
does not attribute it to any events of the veteran's military 
service.  Additionally, although the hospitalization records 
show the veteran was referred to a PTSD residential program, 
he was not accepted for admission and while a claimed history 
of exposure to racism and violence in Korea was reported, it 
was concluded that a clear diagnosis of PTSD could not be 
found.  As already noted, the veteran's service records do 
not support his allegations of having been the subject of 
racism and he has presented no supporting evidence.  

Similarly, the summary report of the veteran's July to 
November 1995 VA domiciliary care also does not link the 
diagnosis of noncombat PTSD to any in-service stressors, 
although the veteran claimed to have been the victim of 
racial discrimination and to have had a violent confrontation 
with superiors during service.  In the treatment records for 
that period of domiciliary care, there is reference to 
"possible non-combat PTSD versus adjustment disorder," 
noting the veteran's report of a violent confrontation with 
his superiors and discrimination during service.  However, as 
explained, there is no corroboration of these stressors.  
Additionally, they were not mentioned until long after 
service even though he underwent psychiatric evaluations in 
the interim for claimed psychic injury due to discrimination 
and mistreatment by civilian employers, and he enlisted in 
the National Guard in the mid-1980s, which would not 
typically be expected of someone with the active duty 
experiences related by the veteran.  A September 1995 entry 
notes the veteran's report of nightmares related to unfair 
treatment in service, with assessments of a psychosis and 
PTSD, and such is deemed sufficient to well ground the PTSD 
claim since, for that purpose, it must be accepted as 
credible.  .  However, absent any corroboration, the evidence 
suggesting a relationship between the claimed nightmares of 
unfair treatment and PTSD, either alone or in combination 
with the other evidence of record, does not establish service 
connection.  In fact, at least one clinician suggested that 
such allegations were delusional.  

The remaining medical records reflect the veteran's continued 
drug abuse and threats of bodily harm if his demands were not 
met.  They include some references to PTSD or that he carried 
a diagnosis of PTSD in the past.  For example, when admitted 
for cocaine dependence in March 1998, he was noted to have a 
history of hospital admissions and that the primary diagnoses 
had included "non-combative PTSD."  However, this is merely 
a restatement of historical information and not a current 
diagnosis based on evaluation of the veteran.  Importantly, 
the discharge diagnoses note that the veteran carried the 
diagnosis of PTSD in the past, clearly drawing a distinction 
between current and past psychiatric disorders.  Similar 
findings were also reported during the veteran's April 1998 
hospital admission for crack cocaine dependence.  At that 
time the final diagnosis were related to substance abuse and 
"carries" a diagnosis of PTSD, nonservice-connected.  This, 
too, is merely a reiteration of a prior diagnosis and does 
not reflect a diagnostic conclusion reached during the 
hospitalization.  When the veteran was hospitalized in June 
1998 and again in August 1998 for crack cocaine dependence, 
there was nothing noted regarding PTSD or any other acquired 
psychiatric disorder.   

The veteran was re-hospitalized in October 1998 for 
depression and an increase in psychotic symptoms brought on 
by the use of prescribed medications to enhance his crack 
cocaine experience.  He stated that he wanted to be 
hospitalized because he needed to be detoxified of cocaine.  
The only reference to service was that he had been 
hospitalized in Korea for drug and alcohol abuse, consistent 
with the service medical records.  Although the hospital 
summary notes that the veteran carried a diagnosis of 
nonservice-connected PTSD, PTSD was not among the diagnoses 
made at the time of discharge.  In other words, there is no 
indication that PTSD was currently found.  Additionally, when 
the veteran was again hospitalized in December 1998, there 
was no diagnosis of PTSD as a current disability or 
otherwise.  

The most recent medical records diagnose PTSD only by 
history.  VA outpatient treatment records of May 1999 show 
that the veteran related a 20 year history of PTSD and 
following examination, PTSD was diagnosed only by history.  
The veteran's report of having had PTSD for 20 years is not 
evidence that he actually had or has it, as he is not shown 
to have the medial expertise to diagnose psychiatric 
disorders.  

There are various references in the medical records to the 
veteran having used drugs to self-medicate, both during and 
since service.  However, the record repeatedly shows that he 
used both alcohol and drugs prior to entering service.  When 
the veteran sought treatment in July 1999 for drug abuse, he 
was described as quite paranoid and reported again that he 
had assaulted his commanding officer.  However, there was no 
diagnosis of PTSD at that time.  A few days later he was 
again seen but was not noted to have PTSD.  Although he was 
admitted to a VA domiciliary in August 1999 and was noted to 
want to obtain disability income for PTSD, PTSD was not 
diagnosed or otherwise noted, other than a notation that he 
was attending PTSD group therapy to deal with PTSD 
"issues."  Such a notation does not relate any PTSD to 
service and does not serve as competent diagnosis of PTSD.  
In fact, in August 1999 a treating VA psychologist did not 
diagnose PTSD, and concluded that many of the veteran's 
concerns of having been mistreated by others on previous 
jobs, in the military and in hospitals appeared to be 
delusional.  

Thus, while the September 1995 notation of PTSD in 
association with claimed service-related nightmares and 
notations of history of PTSD, PTSD "issues" and the like 
may be sufficient to well ground the claim, they are not 
sufficient to establish service connection.  In this case, 
the preponderance of the credible, probative and competent 
evidence is against a grant of service connection.  In that 
regard, a June 1995 consultation report, which is far more 
detailed than the September 1995 notation of PTSD, and 
reflects the veteran's claim of having been subjected to 
racism and violence while in Korea, concludes that a clear 
diagnosis of PTSD could not be found, and that the veteran 
had more of an adjustment disorder complicated by substance 
abuse, violence and rage disorder.  Additionally, the 
psychologist noted in October 1995 that the veteran had PTSD 
issues, but did not diagnose PTSD or relate the "issues" to 
any of the alleged inservice stressors.  Moreover, the most 
recent medical records, including records of hospitalizations 
and not just brief outpatient notes, do not reflect a current 
diagnosis of PTSD or otherwise indicate that the veteran has 
PTSD and that such is service related.  

In regard to the September 1999 letter from the veteran's 
treating VA social worker, he noted that the veteran had a 
diagnosis of paranoid schizophrenia, non-combat PTSD, and 
polysubstance abuse, and that the veteran was attending the 
Dual Diagnosis and PTSD treatment programs.  This statement 
appears to be relating information from the veteran's records 
but to the extent that it states diagnoses made by the social 
worker, it does not relate any diagnosis of PTSD to service.  
Additionally, the Board places more weight on diagnoses made 
by psychiatrists and doctorate level psychologists inasmuch 
as their education and training would likely better prepare 
them as diagnosticians of mental diseases than would the 
social worker's, particularly absent any statement that he is 
a psychiatric social worker.   

Since there are multiple stressors alleged to have occurred 
during and subsequent to active service, including numerous 
post-service employment-related stressors, a grant of service 
connection would require that the evidence relating any PTSD 
to service at least be based on credible, corroborated 
service related stressors and be in equipoise with the 
negative evidence.  In this case a preponderance of the 
credible and probative evidence is against the claim.  The 
veteran's own statements as to the nature and etiology of his 
psychiatric disability do not constitute competent evidence 
to establish that he has PTSD and that such is related to 
service inasmuch as he is not shown to be qualified to render 
a medical opinion.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Moreover, his claimed stressors are 
unsupported by independent evidence and are found not to be 
credible.  Finally, the most probative evidence does not even 
show that the veteran currently has PTSD and that such is 
related to service.  Accordingly, a preponderance of the 
credible, competent and probative evidence is against the 
claim of service connection for PTSD.  

Since the preponderance of evidence weighs against both 
claims, the benefit of the doubt doctrine is inapplicable 
since it only applies where there is approximate equipoise in 
the relevant evidence for and against the claim.  See 38 
U.S.C.A. 5107b.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD 
is denied.



		
	J. SHARP
Veterans Law Judge

 

